On order of the Chief Justice, the motion to extend the time for filing the brief amicus curiae of the Academy of Adoption and Assisted Reproduction Attorneys is GRANTED IN PART. The amicus brief will be accepted as timely filed if submitted on or before August 20, 2018. On further order of the Chief Justice, the motion of the Children's Law Section of the State Bar of Michigan to extend the time for filing its brief amicus curiae is GRANTED. The amicus brief will be accepted for filing if submitted on or before August 20, 2018.